Case: 10-50774     Document: 00511773450         Page: 1     Date Filed: 03/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 1, 2012
                                     No. 10-50774
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARTIMIANO CAYETANO-GASPAR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:09-CR-1357-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Martimiano Cayetano-Gaspar appeals the sentence imposed following his
guilty plea conviction for illegal reentry following deportation in violation of
8 U.S.C. § 1326. He contends that the sentence is substantively unreasonable
because it is greater than necessary to accomplish the sentencing goals set forth
in 18 U.S.C. § 3553(a). The Government has moved for summary affirmance or,
in the alternative, for an extension of time in which to file an appellate brief.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-50774   Document: 00511773450    Page: 2   Date Filed: 03/01/2012

                                No. 10-50774

     Cayetano-Gaspar has completed his sentence, has been released from
custody, and has been removed to Mexico.       The appeal of his sentence is
therefore moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th
Cir. 2007). Accordingly, the appeal is DISMISSED. The Government’s motions
for summary affirmance and for an extension of time are DENIED as moot.




                                     2